Exhibit 10.7

AMENDMENT NUMBER TWO

TO THE ASSURANT

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT to the Assurant Supplemental Executive Retirement Plan, as
amended and restated effective as of January 1, 2008 (the “Plan”), is adopted by
Assurant, Inc. (the “Company”), effective as of the dates set forth herein.

W I T N E S S E T H:

WHEREAS, the Company currently maintains the Plan; and

WHEREAS, the Company previously reserved the right to amend the Plan through
action of the Benefit Plans Committee (the “Committee”).

NOW, THEREFORE, the Committee amends the Plan as follows:

1.

Effective as of January 1, 2010, the definition of “Target Benefit” set forth in
clause (i) of Section 4.01 of the Plan, as amended by Amendment Number One to
the Plan, is hereby revised to read as follows:

 

  (i.) Target Benefit is fifty percent (50%) of the Participant’s Annual Target
Earnings as of his Separation from Service Date, multiplied by a fraction (not
to exceed one), the numerator of which is the number of months of Benefit
Service as of his Separation from Service Date, and the denominator of which is
two hundred forty (240). In other words, after twenty (20) years of Benefit
Service, a Participant will earn a full fifty percent (50%) benefit under this
Plan. If the Comprehensive Benefit is paid prior to age 60, then the Target
Benefit will be reduced on an Actuarially Equivalent basis to reflect early
commencement from age 60 to the date the Comprehensive Benefit was paid;
provided, however, that effective for (x) Participants who first became eligible
to participate in the Plan on or after January 1, 2007 and prior to January 1,
2010, if the Comprehensive Benefit is paid prior to age 62, then the Target
Benefit will be reduced on an Actuarially Equivalent basis to reflect early
commencement from age 62 to the date the Comprehensive Benefit is actually paid
and (y) Participants who first become eligible to participate in the Plan on or
after January 1, 2010, if the Comprehensive Benefit is paid prior to age 65,
then the Target Benefit will be reduced on an Actuarially Equivalent basis to
reflect early commencement from age 65 to the date the Comprehensive Benefit is
actually paid. If the Comprehensive Benefit is paid after a Participant reaches
age 60, then the Participant shall be entitled to the greater of the Target
Benefit as of his Separation



--------------------------------------------------------------------------------

 

from Service Date or the Target Benefit accrued at age 60 increased on an
Actuarially Equivalent basis to reflect late commencement from age 60 to the
date the Comprehensive Benefit begins to be paid; provided, however, that
effective for (x) Participants who first became eligible to participate in the
Plan on or after January 1, 2007 and prior to January 1, 2010, if the
Comprehensive Benefit is paid after the Participant reaches age 62, then the
Participant shall be entitled to the greater of the Target Benefit as of his
Separation from Service Date or the Target Benefit accrued at age 62 increased
on an Actuarially Equivalent basis to reflect late commencement from age 62 to
the date the Comprehensive Benefit begins to be paid and (y) Participants who
first become eligible to participate in the Plan on or after January 1, 2010, if
the Comprehensive Benefit is paid after the Participant reaches age 65, then the
Participant shall be entitled to the greater of the Target Benefit as of his
Separation from Service Date or the Target Benefit accrued at age 65 increased
on an Actuarially Equivalent basis to reflect late commencement from age 65 to
the date the Comprehensive Benefit begins to be paid. Any Actuarially Equivalent
increase to the Target Benefit to reflect a Comprehensive Benefit paid after a
Participant reaches age 60, age 62 or age 65, as applicable, shall be fully
subject to Section 409A and shall not affect a Participant’s benefit accrued and
vested as of December 31, 2004.

 

- 2 -



--------------------------------------------------------------------------------

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.

IN WITNESS WHEREOF, the Committee has caused this Amendment to be executed
effective as of the dates set forth above.

 

   

ASSURANT, INC.

BENEFIT PLANS COMMITTEE

Date October 20, 2009     By   /s/ Robyn Price Stonehill       Robyn Price
Stonehill       Senior Vice President, Compensation & Benefits

 

- 3 -